internal_revenue_service appeals_office watt avenue sa sacramento ca department of the treasury employer_identification_number date oc t person to contact number release date certified mail dear employee id number tel fax uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s your organization does not qualify for exemption under section sec_501 of the code because your organization under sec_1_501_c_4_-1 operates for the benefit pleasure or recreation of its members or is carrying on a business with the general_public similar to organizations operated for profit your organization does not meet the three requirements of revrul_74_99 you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service irs p o box cincinnati oh legend x date of formation y state city dear date nov l employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no forthe reasons stated below facts you were incorporated on x in the state of y to function as a homeowners’ association your articles of incorporation in part states that you were formed to provide for the maintenance and preservation of the properties and to promote the health safety and welfare of the residents including maintaining the common facilities you maintain a residential development with approximately acres in the city of z you do not maintain the exterior of any of the residences you indicate that you provide a substantial social benefit to the community the city of z and the world-at-large single family units located on approximately owners of each and every lot within the subdivision shall automatically be and must at all times remain your members in good standing class a members shall include all owners of residential lots and shall be entitled to one vote per lot owned class b members shall be the owner or owners of the office tract and shall be entitled to cast that number of votes equal to of the votes which class a members are entitled to cast your bylaws state that each and every owner of a residential lot in good standing with you shall have a non- exclusive right and easement of enjoyment in and to the tract a and tract b common properties it further states that if the owner or owners of the office tract is or are in good standing with you shall have a non- exclusive right all residents in good standing with you shall have a non-transferable non-exclusive privilege to use and enjoy all common properties for so long as they are members in good standing your bylaws also indicate that the tract a common properties shall be used exclusively by the owners of residential lots and their guests and invitees and access thereto shall be prohibited to any other person access to the tract a common properties may be restricted by gating and fencing to all other persons the owners of the residential lots shall be responsible for all assessments associated with the costs of the maintenance including landscaping where applicable of i the streets and alleys situated within the development tract ii manned and unmanned gated areas serving the development tract accessible by the owners residential lots only iii the creek easement areas as hereinafter defined and iv the balance of the tract a common properties including amenities constructed or installed in the tract a common properties accessible only by owners of the residential lots such as pools hike and bike trails fountains and other amenities located within the tract a common properties likewise your bylaws state that the tract b common properties shall be subject_to the use and enjoyment of residential lot owners and their guests and invitees and the employees guests and invitees of the owner or owners of the office tract the board shall have the right to restrict the usage of the common properties by the owners of the residential lots and the office tract however any restriction shall be imposed on a uniform basis on the owners of residential lots and the owner or owners of the office tract access to the tract b common properties may be restricted by gating and fencing to all other persons the owners of residential lots and the owner or owners of the office tract shall be responsible for all assessments relating to or associated with the tract b common properties including the access road easement area and the maintenance including landscaping where applicable of i the tract b common properties including the streets located within the access road easement area ii the perimeter screening wall in the buffer area along certain streets iii the screening walls constructed along the common property lines between the office tract the development tract and the common properties iv landscaping in the buffer area and medians along certain streets as required by the zoning ordinance v amenities such as hike and bike trails tennis courts exercise stations fountains and other amenities constructed and installed within the tract b common properties accessible to both the owners of residential lots and the owner or owners of the office tract and vi manned and unmanned gated entries if any serving both the development tract and the office tract manned gatehouses that provide a level of security for the community safe clean groomed you provide and visually appealing public areas of the neighborhood adequate lighting in the recreation areas and street lights to enhance the security and safety of the community water for irrigation to the common areas to maintain the physical attraction of the community upkeep and maintenance of the common areas including community wide extermination help prevent the increase in mosquitoes and other pests all of these services are to areas that are within the gated community and can only be accessed by members guests and employees of the owner of the office tract of your time and revenue is expended for the purposes of security and management you indicated that your on-site manager and a management company are responsible for the oversight and compliance of contractors as well as the bookkeeping of the financial records this allows you to fulfill your obligations to maintain the public areas of the neighborhood security is provided by the gate staff _ of your time and revenue involves landscaping and grounds maintenance you employ by an additional contract a landscaping service to provide periodic landscape and tree trimming services to all public area within the community sprinkler system repair and costs associated with irrigation of the public areas are included in this category the community in total consists of approximately acres of park-like grounds filled with letter rev catalog number 47628k winding creeks lakes and waterfalls the employment of landscaping services allows you to provide safe clean groomed and visually appealing public areas of the neighborhood you expend another of your time and revenue on utilities electricity and water are needed to maintain the common areas in the community adequate lighting is provided in the recreation areas and street lights enhance the security and safety of the community water is used for irrigation to the common areas to maintain the physical attraction of the community of your time and revenue involves many amenities that are maintained and serviced by additionally specialized professionals the amenities include the almost space walking and jogging trails a dog park swimming center with pools and pavilion tennis courts and picnic areas contractors are used to provide safety and services to these amenities and the surrounding area the upkeep and maintenance of the common areas enhances and beautifies the community it is necessary to maintain these areas for public safety and health reasons the maintenance is performed by specialized contractors that are supervised by you community-wide extermination is also provided to help prevent an increase in mosquitoes and other pests this is a benefit not only to the community but also to the surrounding areas _acres of the park-like grounds expansive green the final of your time and revenue is expended for activities that contribute to your daily and periodic operations and fulfilment of your purposes these costs include social expenses newsletter publication and other professional fees you also have periodic book clubs poker clubs and wine clubs the annual holiday decorations attract the community and another holiday party is open to anyone that rsvps for the event you allow employees of the office building located in the office tract a class b member to use any facility and amenity except for the pool due to liability concerns approximately of your revenue is categorized as other income and interest_income of your revenue is received from the assessment of dues of your members the remaining you submitted a map and photographs of the development which show that the property is fenced-in and there gates have manned gate houses and one is a sliding gate are gate houses located at each access point individuals that are not guests are not allowed to enter to gain entrance individuals must prove they are a resident guest of an owner employee of the owner of the office tract or a contractor working on the property law sec_501 of the code provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1 c -l a i provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements letter rev catalog number 47628k in revrul_72_102 1972_1_cb_149 an organization that was formed to preserve the appearance of a housing development and to maintain streets sidewalks and common areas for use of the residents in the development was determined to qualify for exemption under sec_501 of the code revrul_74_99 1974_1_cb_131 modified revrul_72_102 and held that a homeowners_association in order to qualify for exemption under sec_501 of the code must in addition to otherwise qualifying for exemption under sec_501 satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association revrul_80_63 1980_1_cb_116 clarifies revrul_74_99 1974_1_cb_131 and provides answers to specific questions as to whether the conduct of certain activities will affect the exempt status under sec_501 of the code of otherwise qualifying homeowners' associations the ruling states that the term ‘community’ does not embrace a minimum area or a certain number of homeowners a homeowners'_association may not receive an exemption if it represents an area that is not a community and it restricts the use of its recreational facilities to only members of the association an affiliated recreational organization operated totally separate from the homeowners'_association may be exempt so long as there is no benefit flowing back to any member and a homeowners'_association cannot own and maintain parking for the sole use of its members if it is not a community in 305_f2d_814 the case involved a nonprofit membership housing cooperative that provided low cost housing to its members in denying exemption the court stated that the organization was not organized exclusively for the promotion of social welfare the court found that although its activities were available to all citizens eligible for membership its contribution is neither to the public at large nor of a public character the court looked to the benefits provided and not to the number of persons who received benefits through membership in lake petersburg association v c lr t c memo 33_tcm_259 t c m p-h p big_number ph tc memo big_number the association was an idea presented by the petersburg chamber of commerce to help stimulate the economy in the surrounding area a group of businessmen contributed capital and acquired capital from other sources such as the city the chamber and two banks to obtain funding to purchase property and develop it they formed an association which required prospective owners to become dues-paying members the dues helped finance the development of the lake and recreational facilities on said property use of the assets was limited to members and their guests the association's basis for their argument is that the organization was created to stimulate the economy and make it a better place to live thereby fulfilling the requirement of a social_welfare_organization under sec_5 c the respondent argued that it was operated primarily for the benefit of its members and therefore did not qualify the court found that regardless letter rev catalog number 47628k of the original intent the actual benefit went to the members and any economic benefits to the petersburg citizens were indirect and remote exemption was denied in 589_fsupp_54 s d cal the court held that a homeowners’ association representing property owners within an independent community was exempt under sec_501 of the code despite closing certain recreational facilities for use by the general_public the association existed to enforce protective covenants designed to preserve the character of the community of rancho santa fe the property contained in the development consisted of big_number acres the association owned acres outright the remainder was owned by the individual members of the acres owned by the association acres are dedicated to parkland and open space acres are improved as playgrounds athletic fields a public parking lot a community clubhouse and hiking and bridle trails the remaining acres comprise an 18-hole golf course and eight tennis courts of the lands directly under the ownership of the association the parklands and open space playgrounds and athletic fields public parking lot community clubhouse and the commercial areas are open to the public the golf course and tennis courts are less freely accessible they may be used by the general_public only to the extent that members of the public are guests of the privately-owned inn located in rancho santa fe otherwise only members of the association may use these facilities rancho santa fe has its own post office and zip code in 868_f2d_108 circuit the court confirmed the denial of sec_501 status to a homeowners'_association that maintained a private lake accessed by a private road open only to lot owners in a 375-lot residential subdivision surrounding the lake citing revrul_74_99 the court stated that clearly congress believed that an organization cannot serve social welfare if it denies its benefits to the general_public wholly private activity however meritorious confers no such benefit which would render exemption appropriate in indian lake property owners association v director of revenue s w 2d the supreme court of missouri held that homeowners'_association that enforced subdivision covenants maintained subdivision roads and provided security and trash collection services to residences within subdivision was not a civic organization entitled to sales and use_tax exemption and to qualify as a civic organization the organization's purposes and functions must be concerned with and relate to citizenry at large further the judge discusses flat top lake within the text stating clearly congress believed that an organization cannot serve social welfare if it denies its benefits to the general_public implicitly congress recognized that a true community functions within a broader national fabric service to such a community thereby furthers the national interest by expanding potential by opening opportunities to all citizens who may find themselves within the bounds of that particular community exemption denied affirmed application of law you are not described under sec_501 of the code because you are not operated exclusively for the promotion of social welfare rather you were formed to provide maintenance of common areas in a residential development whose use is strictly limited to members and their guests you do not meet the requirements of sec_1_501_c_4_-1 because your primary purpose is not that of social welfare but rather for the operation of a homeowners’ association for the benefit of your members although you claim to be open to the general_public all of your common areas and facilities such as roadways parklands sidewalks and street lights are enclosed within the gated community access to the property and all of the amenities are restricted to members of the association their guests and the employees of letter rev catalog number 47628k the owner or owners of the office tract manned gate houses prevent the general_public from accessing the grounds you are not like the organization described in revrul_72_102 because you are not serving a community by maintaining streets sidewalks and other common areas that used only by your members and their guests also you are distinguished from this case because your housing development is gated and access is strictly limited to members and their guests you are not a community as described in revrul_74_99 and revrul_80_63 in these rulings the general_public significantly benefited from the organizations operations the housing development that you maintain which consists of a few hundred homes and less than _ acres of open space does not bear a recognizable relationship to an area ordinarily identified as a governmental subdivision also the enjoyment of your public area is not extended to the members of the general_public as evidenced by the gates preventing access by non- members your bylaws confirm your assertion that the use of the common property is strictly for the enjoyment of your members and their guests as discussed in commissioner v lake forest when public benefit is insignificant it may warrant a loss in exempt status similarly your benefit to the general_public is insignificant you do not provide any access to roads trails parks recreation equipment or the like to the general_public beyond your members and their guests you are similar to flat top lake association indian lake property owners association and lake petersburg association where the general_public did not significantly benefit from the activities of the organizations the association in the court case rancho santa fe association was found to operate according to the exempt_purpose of a sec_501 organization rancho santa fe provided vast amounts of parkland open space facilities and equipment to the public in contrast you only provide the usage of your facilities parks and roads to members and guests your housing development is not open in any way to the general_public your position you indicated that with nearly yourself as in the case of rancho santa fe association restrictions must be placed in order to maintain and promote the safety and welfare of the residents it is not feasible for your amenities to be available and provided to the world-at-large you indicated you are a quasi-governmental entity and provide a multitude of city-like services in the same manner that a city would ie landscape street maintenance parks and playgrounds swimming pool and trails acres of land you are a community within homes located on almost you indicated that only members and guests of members are permitted to use the massive amount of amenities in your development you believe you qualify as a sec_501 entity because you benefit the community as in the case of rancho santa fe association it was established that the concept of community did not include the benefit to the world-at-large you believe that you closely resemble rancho santa fe association in that you do benefit the community even though there is restricted access as described in this case unlimited access to the amenities beyond the community it serves to the world-at-large in order to obtain the exemption at issue is a neither necessary nor mandated condition to impose such a requirement would defeat the statutory purpose of the exemption which encourages the provision of services to communities in that requiring unlimited access to these facilities would necessarily lessen the benefit to the community which you represent congress did not require that in order to obtain this exemption an association must serve an entire city or even letter rev catalog number 47628k several communities service to a single community was viewed as sufficient rancho santa fe association by serving well their community was entitled to this exemption our response to your position unlike rancho santa fe association all of your amenities are not available to the neighborhood community beyond your members and their guests you havé for members and their guests to enter and use the property while rancho santa fe association served the community by loaning out its facilities free of charge to various public service organizations as well as to the schools you did not provide any information that you had any similar type committees or participate in any similar activities to serve the community outside of the residents gates to the community that do not allow anyone except the court also determined that rancho santa fe association was not the ordinary residential grouping of tract homes but was an independent community separated geographically from the central area of the city of san diego of which rancho santa fe was a sub-part rancho santa fe had its own post office and zip code the information you provided does not support that you are an independent community that comprises a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof all of your amenities are within the gated area and none of your amenities are open to the general_public accordingly you are not operated for social welfare purposes because you do not benefit the community as a whole and you operate for the private benefit of your members conclusion based on the facts presented above you are not operated for the promotion of social welfare accordingly you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47628k
